Kupferman, J. P. (dissenting).
The plaintiffs ask for a declaratory judgment, and, in that connection, I would declare for the State Department of Social Services.
The opinion of the court fairly presents the issue and if carried to its logical conclusion, should lead to the result that I have indicated.
It may very well be that the matter is moot but I believe, in any event, we should declare. (Matter ofStorar, 52 NY2d 363, 370.)
*238The issue presented is a narrow one. In each case, a recipient of public assistance failed to report to a prospective employer, or a State employment office or a hospital for examination, as required by the statute and regulations for the purpose of determining availability for employment.
Upon such failure, they were notified that their benefits would be terminated, with the concomitant opportunity to ask for a conference to review the determination and also to have a fair hearing. These would and could all take place prior to termination of benefits. In each case there was a fair hearing, as requested, and in each case, it was found that the failure to report was “without good cause” and a 30-day disqualification was imposed.
The only issue before us is whether there should be inquiry as to the reason for failure to appear before notification of termination.
There having been a fair hearing and a proper finding in each case affirmed by the State Commissioner,* the nature of the notice matters not. However, as a matter of general policy, there is nothing wrong with a notification of termination provided the opportunity is made available, before actual termination, for the conference and the hearing. (See Juidice v Vail, 430 US 327, 337; Mathews v Eldridge, 424 US 319, 348.)
Sandler, Markewich and Lúpiano, JJ., concur with Fein, J.; Kupferman, J. P., dissents in an opinion.
Order, Supreme Court, New York County, entered on July 23, 1980, affirmed, without costs and without disbursements.